Exhibit IMPLANT SCIENCES CORPORATION ANNOUNCES FISCAL 2 WAKEFIELD, MA…May 21, 2008…Implant Sciences Corporation (AMEX: IMX), a high technology supplier of systems and sensors for the homeland security market and related industries, today announced financial results for its third quarter of fiscal 2008 which ended March 31, 2008.The Company’s financial condition and results of operations reported below include only continuing operations, which exclude the financial condition and results of operations of i) Accurel Systems International, due to the sale of substantially all of the assets of this subsidiary on May 1, 2007, ii) Core Systems Inc., the Company’s wholly-owned subsidiary which is currently being marketed for sale, and iii) the medical products reporting unit, assets of which have been sold or are in the process of being sold as part of the Company’s decision to withdraw from the medical business. Total revenue for the three months ended March 31, 2008 was $787,000 compared with $1.1 million for the comparable prior year period, a decrease of $334,000 or 30%.Total revenue for the nine months ended March 31, 2008 was $2.5 million compared with $3.5 million for the comparable prior year period, a decrease of $1.0 million or 29%.The decrease in total revenue for the three and nine month periods ended March 31, 2008 compared with the comparable prior year periods is primarily attributable to decreased government contract revenues, offset by increases in sales of explosives trace detection (ETD) equipment.Sales of ETD equipment for the nine months of fiscal 2008 were nearly the same for ETD equipment during all fiscal 2007. Loss from continuing operations for the three months ended March 31, 2008 was $2.0 million, or $0.17 per basic and diluted share, compared with $1.1 million, or $0.09 per basic and diluted share, for the comparable prior year period.Loss from continuing operations for the nine months ended March 31, 2008 was $5.5 million, or $0.46 per basic and diluted share, compared with $2.6 million, or $0.22 per basic and diluted share, for the comparable prior year period. “With the turnaround phase of our strategy well along, our attention is focused on sales growth and increased product development activities in the security products group,” stated Phillip Thomas, CEO and President.“We are pleased with progress being made on sales of our handheld explosives detector which continue to show improvement.Notably, we currently have a multi-million dollar order backlog with many of these units destined for supporting roles related to the Beijing Olympics.While we know sales results will fluctuate as a normal part of the business, it is clear the increased sales of explosives detectors are a direct result of upgrading the leadership of our sales group and the efforts of our sales team over the past several months. “In other activities, we are continuing the divestiture plan the Company embarked upon in fiscal 2007.We anticipate the closing of several transactions involving the components of our medical business to occur at various times over the next six months, thus marking our complete withdrawal from the medical aspects of the business.The sale of Core Systems, Inc., when completed, will end our involvement in the semiconductor businesses.” As of
